Citation Nr: 1513545	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a disability due to spina bifida.


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to April 1972, with service in the Republic of Vietnam.  The appellant is the child of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In March 2011, the appellant and the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  In January 2015, the Board advised the appellant and the Veteran that the VLJ who conducted the hearing was no longer available to consider his appeal.  He was advised of his right to another hearing before another Veterans Law Judge.  In February 2015 written correspondence, the appellant advised that he did not wish to appear at another Board hearing and to consider his case on the evidence of record.  

In December 2011, the Board remanded this matter for additional development and denied a claim for compensation for disability due to birth defect.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam. 

2.  There is no competent evidence that the Veteran's son has spina bifida. 





CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for a disability due to spina bifida have not been met.  38 U.S.C.A. § 1805 (West 2014); 38 C.F.R. § 3.814 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to provide notice and assistance to claimants. 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  However, the appellant fails to meet the legal criteria for the benefits she is seeking, and therefore, further development of the factual evidence by VA would not substantiate the appellant's claim.  38 C.F.R. § 3.159(d) (2014).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the duties to notify and assist do not apply.  Mason v. Principi, 16 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a)(West 2014); 38 C.F.R. § 3.814(a) (2014).  Spina bifida means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802 (West 2014); 38 C.F.R. § 3.814(c)(3) (2014).  The Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the Veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002). 

The term spina bifida refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  VAOPGCPREC 5-99 (1999); 38 U.S.C.A. § 1802 (West 2014).

The term Vietnam veteran means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1) (2014).

The record shows that the Veteran served in Vietnam during the Vietnam Era, thereby establishing the presumption that he was exposed to an herbicide agent in service.

The determinative issue is whether the appellant has spina bifida, including any form or manifestation of spina bifida, except for spina bifida occulta.

A September 1977 private medical record shows that the appellant was diagnosed with right clubfoot with internal tibial torsion and left metatarsus adductus with internal tibial torsion.  

An August 1979 private medical record notes that the appellant was born with a right club foot and had been placed in a long leg cast.  

In a December 2008 letter, R. L. Bombet, M.D., stated that when the appellant was around 18 months old, he had an intussusception with bowel necrosis.  A large segment of his intestines was removed.  

An August 2010 private medical record shows that the appellant was seen for evaluation of the right foot and ankle.  The diagnosis was residual clubfoot with arthritis.  

A November 2014 VA medical opinion was obtained based on a review of the claims file.  The examiner noted that the Veteran served in Vietnam and Agent Orange exposure was presumed.   The Veteran's son, the appellant, had birth defects to include clubfoot and early childhood intusseption.  

The VA examiner discussed that spina bifida is a defect of the bones of the spine, with incomplete closure of the spinal column posteriorly and accompanied by extrusion of abnormal spinal cord tissue through the defect and onto the back.  That must be seen to diagnose spina bifida.  Usually that is in the lumbar region but it can be thoracic or cervical.  The examiner noted that the appellant's physical examinations noted a normal spine with no curvature.  No note of defective spine conformation or extruded spinal cord tissue onto the back was ever mentioned.  In many cases of spina bifida there were deformities in the legs and severe neurologic findings with weakness and atrophy and usually those are accompanied by bladder and bowel incontinence.  There was no mention of any of these problems or findings in the appellant, in fact a normal spine and normal neurologic exam were noted.  The only finding was club foot.  Therefore, it was the examiner's opinion that it was not as likely as not that the appellant had ever had spina bifida.

In this case, the competent medical evidence of record shows that the appellant does not have any form of spina bifida.  The private medical evidence and VA medical opinion show that the Veteran was diagnosed with a club foot and early childhood intusseption.  However, there is no competent medical evidence which establishes a diagnosis of spina bifida.  The Board acknowledges the Veteran's service to his country and is sympathetic to the appellant's medical condition.  However, the Board must apply the law as it exists.  Owings v. Brown, 8 Vet. App. 17 (1995) (Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  Therefore, the appellant's claim must be denied.  As the facts are undisputed and the law is dispositive, the claim is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a disability due to spina bifida is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


